Atkinson, J.
This is a suit for specific performance of a contract for the sale of land. An issue was involved as to whether plaintiff’s claim of title based on prescription was a marketable title. The judge charged the jury: “A marketable title is one which a reasonable purchaser, well informed as to the facts and their legal bearings, willing and anxious to perform his contract, would, in the exercise of that prudence which business men ordinarily bring to bear in such transactions, be willing and ought to accept.” This charge was not erroneous on the ground, as alleged, that “it did not instruct the jury as to the legal points upon which a reasonable purchaser should be well informed, and which the jury should consider in determining whether or not a prudent person would be justified in declining to accept the prescriptive title.”
*682In connection with the charge just quoted it was not error, as contended, to fail “to instruct the jury as to what facts and their legal bearings, a reasonable purchaser, willing and anxious to perform his contract, should be well informed upon in determining whether he should be willing and ought to accept the title tendered.”
The judge charged: “A title arising by prescription is a good and marketable title, provided it clearly appears that the entry of the real owner is barred.” This was not erroneous, as contended, on the grounds (a) that “it contains an intimation on the part of the court that there was some person claiming adversely to the title tendered by the movant to the defendant, and in whom an outstanding title of record had been shown;” (b) that “it contains an intimation on the part of the court that E. M. Adams, whose deed and title movant tendered to the defendant, was not the real owner and had no other claim to the property in controversy than his claim of prescriptive title;” (c) that “it placed on the movant the burden of controverting something which had not been shown by any evidence to exist, i. e., a real owner other than E. M. Adams, in whom an outstanding record title was vested.”
The judge charged the jury as follows: “The burden of proof rests with the plaintiff to prove its case by a preponderance of the evidence in the case. . . Now, while the burden rests with the plaintiff to prove its cage by a preponderance .of the evidence only, yet, in respect to adverse possession under color of title, the burden is on the plaintiff to prove such adverse possession under color of title as to leave no reasonable doubt as to the nature and duration of such possession and the title acquired thereby.” The case being one for specific performance, the latter sentence of this charge was not erroneous as against the plaintiff, on the grounds alleged: (a) “that it placed all the burden of proof on the plaintiff, when, as a matter of law, the only burden resting on the plaintiff is to show seven years adverse possession under color of title, and the burden would thereupon be upon the defendant to show that some reasonable doubt existed as to the nature and duration' of such possession and the title acquired thereby; especially under the evidence in this case, . . in that there is no conflict whatever as to the nature and duration of the *683possession and the title tendered by movant, but on the contrary the undisputed evidence -shows that "W. M. Adams [E. M. Adams?], whose title movant tendered, had public, continuous, exclusive, uninterrupted, and peaceable possession of the property for over seven years under a warranty deed purporting to convey all the property in controversy;” (b) that “it placed on the plaintiff a heavier burden than is imposed by law, in that it required the plaintiff -to establish its contention beyond a reasonable doubt, whereas the law only requires a plaintiff in a civil case to establish his contention by a preponderance of the evidence.”
The doctrine of “shifting the burden of proof” was not applicable. Mobley v. Lyon, 134 Ga. 125 (67 S. E. 668, 137 Am. St. R. 213, 19 Ann. Cas. 1004). The charge quoted in the last paragraph was not erroneous on the alleged grounds: (a) that “it failed to instruct the jury when the burden would shift to the defendant;” (b) that “it failed to instruct the jury that if the plaintiff made out a prima facie case, the burden of proof would thereupon shift to the defendant;” (c) that “the court failed to go further and instruct the jury that if they believed the plaintiff had shown by a preponderance of evidence that B. M. Adams, whose title and deed to the property in controversy movant tendered to defendant, was in adverse possession of the property under a duly recorded deed, and had been continuously in such possession for more than seven years prior to the date of the transaction between movant and defendant, movant would have successfully carried the burden of proof imposed upon it, and the burden would then shift to the defendant, and the burden be upon the defendant to establish by a preponderance of evidence some reasonable objection to Adams’ title, or some valid claim outstanding in some third party, which a reasonably prudent man, well informed as to the facts and their legal bearings, willing and anxious to perform his contract, would, in the exercise of that prudence which business men ordinarily bring to bear in such transactions, make to the marketability of the title;” (d) that “it placed on the plaintiff a heavier burden than is imposed by law, in that it required the plaintiff to establish its contention beyond a reasonable doubt, whereas the law only requires a plaintiff in a civil case to establish his contention by a preponderance of the evidence.
*684It was held on the former trial of this case (Willingham Loan & Trust Co. v. Moore, 160 Ga. 550 (2), 128 S. E. 751) : “The contract of purchase and sale does not define the kind of title the purchaser was to receive; it merely stipulates: ‘Deed subject to examination.5 A good and marketable title was all that the purchaser could insist upon. And whether the prescriptive title, shown by the evidence introduced by the plaintiff, measured up to the test of marketability was, under the evidence, a question for the jury.55 On the next trial the question which was held to be one that should have been submitted to the jury was so submitted. The evidence on that question was sufficient to support the verdict for the defendant.
The judge directed a verdict for the defendant, in so far as it related to recovery of $1000 principal, with interest as set up in the answer. This direction was not erroneous on the grounds, as contended: “It undisputedly appeared on the trial of said case that the plaintiff entered into said contract in good faith, and tendered to the defendant, W. L. Moore, a good and marketable title, in accordance with the terms of said contract; and said contract not being void against public policy, and not being an illegal contract, the defendant was not entitled to recover back money paid thereunder, until a breach of the said contract on the part of the plaintiff had been shown.55
Under the pleadings and evidence the judge did not err in overruling the motion for a new trial.

Judgment affirmed on the main bill of exceptions. Gross-bill of exceptions dismissed.


All the Justices concur.

Gilbert, J., concurs in the result.